DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 9-14, drawn to a base fabric.
Group II, claim(s) 15-17, drawn to a jet loom.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Leslie Hood for Dan Christenbury on 7/29/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 9-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is unclear as it recites, “the selvage has a fringe protruded from a weft yarn and has a length direction coefficient of variation CV3 (100 x standard deviation/average value) of 8.0% or less of the fringe in a length direction of the base fabric…”.  The fringe is formed of weft yarn.  Weft yarns extend transverse to the length direction of the base fabric.  It is not clear how one can measure length of a weft direction fringe ‘in a length direction of the base fabric’.
Claim 11 cannot be clearly ascertained by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10/562,483 (Hosaka et al.; the relevant prior art date on the front of the document is to the document WO2016/158858 published on Oct. 6, 2016).
Regarding claims 9 and 12, ‘483 discloses: A base fabric (‘483 discloses, ‘a base fabric for an airbag’) having a coefficient of variation CV1 (100 x standard deviation/average value) of 3.0% or less in a length direction of a weft-direction disintegrated yarn strength, and a coefficient of variation CV2 (100 x standard deviation/average value) of 4.0 or less in a length direction of a weft-direction disintegrated yarn elongation (Using testing data from the ‘483 fabrics, Example fabrics 1-3 the calculated CV1 = .572% which is less than 3% and CV2 = 2.41 which is less than 4.0).
Regarding claims 10 and 13, ‘483 discloses: A base fabric (‘483 discloses, ‘a base fabric for an airbag’) comprising:
a fabric part, and selvages having a predetermined width formed at both ends in a length direction of the fabric part (all machine loom woven fabrics inherently have a ‘fabric part’, ‘selvage’ or edges held by the loom and a predetermined width at both ends in a length direction of the fabric part [defined by the machine width settings]), respectively, and having a coefficient of variation CV1’ (100 x standard deviation/average value) of 3.0% or less in a length direction of a weft-direction disintegrated yarn strength in a width direction including the selvages, and
a coefficient of variation CV2’ (100 x standard deviation average value) of 4.0 or less in a length direction of a weft-direction disintegrated yarn elongation in a width direction including the selvages (Using testing data from the ‘483 fabrics, Example fabrics 1-3 the calculated CV1 = .572% which is less than 3% and CV2 = 2.41 which is less than 4.0; ‘disintegrated yarns’ are those taken out of the fabric so by definition the ‘disintegrated yarn’ strength and elongation values are not affected by the selvage areas.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14, to the extent they are understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9211865 (Furuniwa).
Regarding claims 11 and 14, ‘865 discloses: A base fabric (‘865 states: “the disclosure relates to a woven fabric suitable as a base cloth for airbags…”) consisting of a synthetic fiber (‘865 discloses synthetic fibers and includes no mention of any natural fibers used in the fabric), and including a fabric part, and selvages having a predetermined width formed at both ends in the length direction of (‘865 discloses woven fabric and selvage so inherently this includes a ‘fabric part’ and a ‘selvage part’ at both ends held by the loom), respectively,
wherein the selvage has a fringe protruded from a weft yarn (‘865 discloses a selvage fringe inherently formed by weft yarns as weft yarns are the transverse direction yarns that form the selvage).
The only limitations not fully disclosed of claims 11 and 14 are to the claimed ‘CV3’ which is unclearly defined as stated above in 112 rejections.
The “CV3” limitation is a mathematical representation of a dimension, i.e. ‘length’, of either the selvage, weft yarn or fringe as the examiner is not sure which element’s length is being limited by this recitation.
Regardless merely changing an element’s dimension is not a novel or non-obvious limitation.  The MPEP is clear: 
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The claimed device and the prior art device are both airbag fabrics and the prior art fabric discloses all claimed structure absent the length dimensions claimed.  Therefore it is clear that the prior art device and the claimed device would perform in the same or nearly the same manner.  In addition, no showing or unexpected result or criticality have been shown with respect to the claimed length dimensions.  Therefore it would have been obvious to one of ordinary skill in the art to modify the length of the selvage fringe therefore affecting its “CV3” as desired to result at the desired airbag fabric properties since the claimed relative dimensions are not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various airbag fabric references have been attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732